ORDER

PER CURIAM.
A municipality rezoned certain properties to enlarge the minimum buildable lot size. Some of the owners of the affected properties filed a lawsuit requesting a declaratory judgment that the rezoning classification was invalid because (a) the municipality failed to provide required notice of the rezoning and (b) the new zoning classification was arbitrary and capricious. The trial court entered judgment in the municipality’s favor.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).